DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting element (claim 1), first and second parallel bone pins and third oblique bone pin (claim 11), first and second bone pins on opposite sides of the external support element (claim 12), and first and second bone pins perpendicular to the external support element (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “at least 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 4, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (“flexible wire elements”) are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 10, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (“a set screw which is adapted to allow a stiffness modulation”) are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (US 4,502,473 A).
Claim 1. Harris et al. disclose a device for the external fixation of bones comprising: (i) at least one external support element (support 121), (ii) a plurality of bone pins (pins 125), (iii) at least one fixing element (clamps 127) for fixing a bone pin to the support element, and (iv) optionally at least one connecting element to connect several external support elements to each other (Figs. 3-5). 
Claim 2. Harris et al. disclose wherein the fixing element is adapted to allow a stiffness modulation (via locking screw 147 urging ball-bearings 145 into contact with pin 125), wherein a low degree of stiffness is adjusted during a first phase of the healing period, a higher degree of stiffness is adjusted during a subsequent phase of the healing period, and optionally a low degree of stiffness is adjusted during the final phase of the healing period (Figs. 3-5). 
Claim 3. Harris et al. disclose wherein the fixing element is shaped as a clamp (clamp 127) around a bone pin and a support element (Figs. 3-5).
Claim 11. Harris et al. disclose at least three bone pins (pins 125 and 126) for insertion into the bone on each side of the fracture to be fixed, wherein first and second bone pins are adapted for insertion parallel to each other and a third bone pin is adapted for insertion at oblique angle to the first and second bone pin (note that the orientation of pins 125 can be adjusted within holes 143 and 144 of clamp 127) (Figs. 3-5). 
Claim 12. Harris et al. disclose wherein the first and second bone pins are for fixation to opposite sides of the external support element (note that clamps 127 can be positioned as desired along the length of support 121 and also rotated around support 121) (Figs. 3-5). 
Claim 13. Harris et al. disclose wherein the first and second bone pins are for fixation perpendicular to the external support element (note that the orientation of pins 125 can be adjusted within holes 143 and 144 of clamp 127) (Figs. 3-5). 
Claim 14. Harris et al. disclose a method for external fixation of a bone, comprising applying a device according to claim 1 (see the rejection of claim 1 above) to a subject in need thereof (see Fig. 2) (Figs. 2-5). 
Claim 15. Harris et al. disclose modulating the stiffness of the device during the healing period (see abstract), wherein a low degree of stiffness is adjusted during a first phase of the healing period, a higher degree of stiffness is adjusted during a subsequent phase of the healing period, and optionally a low degree of stiffness is adjusted during the final phase of the healing period (Figs. 3-5). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773